FILED
                               FOR PUBLICATION                                OCT 07 2013

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

EDWARD HAROLD SCHAD,                              No. 13-16895

              Petitioner - Appellant,             D.C. No. 2:97-cv-02577-ROS
                                                  District of Arizona,
  v.                                              Phoenix

CHARLES L. RYAN, Director, Arizona
Department of Corrections,                        ORDER

              Respondent - Appellee.


Before: SCHROEDER, REINHARDT, and GRABER, Circuit Judges.


       Judge Schroeder and Judge Graber have voted to deny the petition for panel

rehearing and to deny the motion for a stay of execution. Judge Reinhardt voted

to grant the petition for panel rehearing and to grant the motion for a stay of

execution. Accordingly, the petition for panel rehearing and the motion for a stay

of execution are denied.